     Case 1:19-cv-04355-LGS-GWG Document 300 Filed 04/23/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------------------------x
                                                                        :
UNITED STATES SECURITIES AND EXCHANGE                                   :
COMMISSION,                                                             : Case No. 19-cv-04355-LGS-GWG
                                                                        :
                                                                        :
                                             Plaintiff,                 :
                  -vs.-                                                 :
                                                                        :
                                                                        :
                                                                        :
COLLECTOR’S COFFEE, INC., and                                           :
MYKALAI KONTILAI,                                                       :
                                             Defendants, and            :
VERONICA KONTILAI,                                                      :
                                             Relief Defendant.          :
________________________________________________:
SDJ INVESTMENTS, LLC; ABODE INVESTMENTS, :
LLC; DAREN SIVERTSEN, TRUSTEE OF THE                                    :
SIVERTSEN FAMILY TRUST U/A/D 10/1/2002                                  :
                                                                        :
                  Intervenor-Plaintiffs,                                :
                                                                        :
                           v.                                           :
                                                                        :
COLLECTOR’S COFFEE, INC., MYKALAI                                       :
KONTILAI, an Individual, JACKIE ROBINSON                                :
FOUNDATION, INC., DOE INDIVIDUALS 1                                     :
THROUGH 50, AND ROE CORPORATIONS 1                                      :
THROUGH 50,                                                             :
                                                                        :
                  Intervenor-Defendants.                                :
------------------------------------------------------------------------x




                          STIPULATED PROTECTIVE ORDER RE:

                            SUBPOENAS TO FORMER COUNSEL




                                                  1
     Case 1:19-cv-04355-LGS-GWG Document 300 Filed 04/23/20 Page 2 of 5




        WHEREAS, Defendants, Collector’s Coffee, Inc. (“CCI”), Mykalai Kontilai, Veronica

Kontilai (collectively, “Defendants”); Plaintiff, U.S. Securities and Exchange Commission

(“Plaintiff”); Intervenor Plaintiffs, SDJ Investments, LLC, Adobe Investments, LLC, and Darren

Siversten, trustee of the Siversten Family Trust U/A/D 10/01/2002 and Intervenor Defendant the

Jackie Robinson Foundation, Inc. (collectively the “Intervenors,” and together with Defendants

and Plaintiffs, the “Parties”), subject to the approval of the Court, hereby stipulate and agree to

the following (hereinafter the “Protective Order”):

        WHEREAS, Defendants CCI and Mykalai Kontilai have advised the Plaintiff’s and

Intervenors’ counsel that Defendants have been unable to obtain client files from their former
counsel that represented Defendants in this action and the investigation that the Plaintiff

conducted before litigation.

        WHEREAS, Defendants have advised the Plaintiff’s and Intervenors’counsel that

Defendants anticipate issuing discovery subpoenas to former attorneys that previously

represented Defendants seeking the production of documents, including all client files, pertaining

to the above-captioned matter;

        WHEREAS, the Defendants’ subpoenas will seek production of documents and

disclosure of other evidence or testimony from prior counsel that are attorney-client privilege

communications and/or attorney work product materials, or that may be otherwise immune from

discovery by Plaintiff or Intervenors in this action;

        WHEREAS, the Defendants desire to comply with the rules applicable to this

proceeding, and at the same time protect and preserve all of the Defendants’ rights, privileges,

and interests, that are recognized by the law, including without limitation, the attorney-client

privilege and work product immunity attorney-client privilege, and work product protection;

        WHEREAS, Plaintiff and Intervenors do not believe this Protective Order is necessary

but agree to the entry of the Protective Order as a courtesy. By agreeing to this Protective Order,

Plaintiff and Intervenors do not waive or release any rights or arguments, including but not

limited to Plaintiff’s and Intervenors’ right to argue that (1) they are entitled to certain

                                                   2
     Case 1:19-cv-04355-LGS-GWG Document 300 Filed 04/23/20 Page 3 of 5




documents subpoenaed from Defendants’ prior counsel; (2) Defendants’ discovery responses are

inadequate and deficient; (3) Defendants’ were not diligent in meeting case deadlines and

discovery obligations; and (4) the Court should reject requests for modification of case

deadlines; and

       WHEREAS, the Defendants, Plaintiff and Intervenor parties have agreed on the

following procedures and rights with respect to document discovery in this action. The Court,

having reviewed and considered the Parties’ stipulation, hereby orders as follows:

IT IS HEREBY ORDERED:

       That all third parties providing discovery in this action, and all other interested persons

with actual constructive notice of this Order will adhere to the following terms, upon pain of
contempt.

       1.        With respect to documents or other information to be produced by any third party

attorney or law firm pursuant to subpoena issued in this action by Defendants, all responses by

such third-party attorney or a law firm and production of all documents shall be made only to the

attorneys for the former client of such producing lawyer or law firm.

       2.        Such production shall be made without prejudice to any claim by such former

client that such material is subject to the attorney-client privilege and/or covered under the work

product doctrine and/or any other lawful right or privilege.

       3.        Any document produced by a former counsel to the former client in this lawsuit

pursuant to a Subpoena issued by Defendants or Order of the Court, shall be maintained by the

receiving Defendants’ counsel of record subject to the following process:

                 a. Upon receipt of any such documents or things, the receiving Defendant’s

                    counsel shall notify counsel for all parties that such documents things have

                    been received and that such documents or things shall be maintained by

                    Defendant’s counsel;

                 b. The receiving party’s counsel shall have 45 days to review all such documents

                    produced by former counsel and separate materials covered by any lawful

                                                 3
      Case 1:19-cv-04355-LGS-GWG Document 300 Filed 04/23/20 Page 4 of 5




                   privilege to withhold such materials from the other parties. After separating

                   documents withheld under a claim of immunity from disclosure, the

                   remaining shall be subject to discovery by the other parties, through their

                   respective counsel. Any document withheld or redacted on the basis of any

                   lawful privilege asserted by the receiving party must be included in a privilege

                   log that satisfies the requirements of the Local Rules for the Southern District

                   of New York, including Local Civil Rule 26.2.

        4.     Any of the Parties may challenge the Defendant’s designation as attorney-client

privilege and work product designation by filing a motion pursuant to local rules of this Court.

Pending decision on that motion, the document, tangible thing, testimony, evidence, or

information shall be treated as privileged and subject to work product protection pursuant to the

terms of this Protective Order. By agreeing to this Protective Order, no party waives any rights or

arguments with respect to the timing of any documents produced under this Protective Order or

appropriate sanctions for discovery violations.
        5.     This Protective Order will survive the termination of the litigation and will

continue to be binding upon all persons to whom Confidential Discovery Material is produced or

disclosed.

        6.     This Court will retain jurisdiction over all persons subject to this Protective Order

to the extent necessary to enforce any obligations arising hereunder or to impose sanctions for

any contempt thereof.


Dated: April 23, 2020

SO STIPULATED AND AGREED:

STEVEN C. SESSA P.A.                                  CORRIGAN & MORRIS LLP

/s/ Steven Sessa                                      /S/ Stanley C. Morris
910 N. Olive Ave                                      Stanley C. Morris
West Palm Beach, FL 33401                             12300 Wilshire Boulevard, Suite 210
561-659-0499                                          West Los Angeles, CA 90025

                                                  4
     Case 1:19-cv-04355-LGS-GWG Document 300 Filed 04/23/20 Page 5 of 5



sessalaw@aol.com                                (310) 394-2828
Counsel for Defendant, Mykalai Kontilai         scm@cormorllp.com
                                                Counsel for Defendant, Collectors’ Coffee, Inc.

PALAZZO LAW FIRM, P.C                           U.S. SECURITIES AND EXCHANGE
                                                COMMISSION
/s/ Louis Palazzo, Esq.
Nevada Bar No.: 4128                            /s/Mark L. Williams
520 So. 4th St., 2nd, Fl.                       1961 Stout St., Suite 1700
Las Vegas, Nevada 89101                         Denver, CO 80294
Telephone: (702) 385-3850                       Phone: (303) 844-1027
Louis@palazzolawfirm.com                        williamsml@sec.gov
Counsel for Veronica Kontilai                   Counsel for Plaintiff, U.S. Securities and
                                                Exchange Commission



WINSTON & STRAWN LLP                            CHESNOFF & SCHONFELD

/s/Cristina I. Calvar                           /s/ Richard A. Schonfeld
200 Park Avenue                                 520 S. Fourth Street
New York, NY 10166                              Las Vegas, Nevada 89101
Telephone: (212) 294-6700                       Tel.: 702- 384-5563
Facsimile: (212) 294-4700                       Counsel for Intervenor Plaintiffs
Email: ccalvar@winston.com
Counsel for Intervenor Defendant
The Jackie Robinson Foundation



SO ORDERED

Dated: April 23, 2020                     ________________________________
                                          GABRIEL W. GORENSTEIN
                                          United States Magistrate Judge




                                            5
